Citation Nr: 1200019	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-29 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for mycobacterium avium complex (MAC) disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1957 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran was scheduled to testify before a Member of the Board in a personal hearing at the Waco RO.  Because the Veteran withdrew his request for a personal hearing in January 2011, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).

In July 2011, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding medical questions presented in this case.  An October 2011 VHA opinion was received by the Board, and a copy of that decision was provided to the Veteran.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.  

2.  The Veteran had chronic non-cardiac chest pains of an unknown etiology and was diagnosed with and treated for healed histoplasmosis in service.

3.  Symptoms of MAC disease were not chronic in service.

4.  Symptoms of MAC disease have not been continuous since service.

5.  The Veteran's MAC disease is not related to service.

CONCLUSION OF LAW

The criteria for service connection for MAC disease have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011);
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely August 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including obtaining a VHA opinion.  In July 2011, the Board requested an opinion from the VHA regarding medical questions presented in this case.  An October 2011 VHA opinion was received by the Board, and a copy of that decision was provided to the Veteran.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VHA opinion obtained in this case is adequate.  The VHA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of MAC disease has been met.  
38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, a VHA opinion, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for MAC Disease

The Veteran contends that he has MAC disease that began during active service.  During the current claim, the Veteran asserted that his non-cardiac chest pains and histoplasmosis during active service were the beginning of his current MAC disease.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran had non-cardiac chest pains of an unknown etiology and was diagnosed with healed histoplasmosis in service, but that MAC disease symptoms were not chronic in service.  In a January 1961 service treatment record, the service examiner diagnosed healed histoplasmosis.  In a September 1963 service treatment record, the service examiner diagnosed old histoplasmosis with no evidence of any recent or active disease noted.  In an October 1966 service treatment record, the service examiner diagnosed old healed histoplasmosis with no active inflammatory disease identified.  In a February 1976 service treatment record, the service examiner diagnosed medical observation for histoplasmosis, but no disease found.  In an October 1976 service treatment record, the service examiner diagnosed multiple small calcified pulmonary nodules indicative of healed granulomatous disease.  The October 1976 service retirement "Report of Medical Examination" was negative for any active lung disease, marking as normal "lungs and chest."  The service treatment records do not demonstrate the presence of MAC disease, including no evidence of chronic symptoms of MAC disease during service.  

The Board next finds that the weight of the evidence demonstrates that MAC disease symptoms have not been continuous since service separation in 
February 1977.  As indicated, the October 1976 service retirement clinical examination did not reflect a lung disease.  Following service separation in February 1977, the evidence of record shows no complaints, diagnosis, or treatment for MAC disease until 2001.  The absence of post-service findings, diagnosis, or treatment for 24 years after service is one factor that tends to weigh against a finding of continuous MAC disease symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Other evidence of record, tending to show that MAC disease symptoms have not been continuous since service separation, includes a July 1977 VA examination where the VA examiner reported a normal respiratory examination and diagnosed an old healed granulomatous disease with no active pulmonary disease.  In a 
June 1986 private treatment record, the private examiner diagnosed apparent old granulomatous disease with no evidence of edema or infiltrate.  In a December 1986 private treatment record, the private examiner reported the Veteran's lungs were clear.  In a December 1986 private treatment record, the private examiner reported X-rays taken of the Veteran's chest were suggestive of histoplasmosis.  A 
March 1987 private treatment record reflects the Veteran's lungs were clear.  In an August 1988 VA treatment record, the VA examiner diagnosed residuals of previous histoplasmosis, but no evidence of active pulmonary disease.  

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's MAC disease is not related to service.  In an October 2011 VHA medical opinion, the VHA examiner opined that it was unlikely that the Veteran's MAC disease had its onset during active service.  The VHA examiner opined that chest radiographs from active service showed a radiographic pattern that was characteristic of a previous but healed infection with pulmonary histoplasmosis and the numerous chest radiographs in service showed no evidence of an interval change in this finding.  Several chest radiographs obtained in the late 1980's, after the Veteran's separation from service, showed the same radiographic pattern reported during the Veteran's service and included the comment that "no active lung infiltrates" were noted.  The VHA examiner further reasoned that the Veteran was not diagnosed with MAC disease until 2001 and that given the pattern of the chest radiographs in service were characteristic of a previous infection with pulmonary histoplasmosis and the radiographic stability of that pattern for more than a decade following service separation, the VHA examiner opined it was unlikely that the MAC infection was due to service, including histoplasmosis in service.  

The VHA examiner also opined that the findings offered by the UCLA Medical School that disseminated histoplasmosis is often initially confused with disseminated MAC disease do not apply to the Veteran's case.  The VHA examiner reasoned that the term disseminated histoplasmosis refers to an acute infection, but the Veteran had already had healed histoplasmosis during active service.  The VHA examiner also opined that it was unlikely that the Veteran's non-cardiac chest pain, healed histoplasmosis, or some other incident of service led to his MAC disease.  The VHA examiner reasoned that the Veteran did not require treatment for histoplasmosis in service, because chest radiographs indicated that it was healed.  

The Board finds that the October 2011 VHA opinion is competent and probative medical evidence because it is factually accurate, as it appears the VHA examiner reviewed the claims file and was informed of the relevant evidence in this case, the opinion is fully articulated, and is supported by a sound reasoning.  

Regarding the Veteran's statements as to the cause of the current MAC disease, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's MAC disease involves a complex medical etiological question because it deals with the origin and progression of the Veteran's MAC disease, and because an internal and complex disease process such as MAC disease is diagnosed primarily on clinical findings or comprehensive testing.  The Veteran is competent to relate symptoms of MAC disease that he experienced at any time, but is not competent to opine on whether there is a link between the current MAC disease and active service, because such diagnosis requires specific medical knowledge and training.  See Rucker at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current MAC disease and active military service, including no credible evidence of continuity of symptomatology of MAC disease which would serve either as a nexus to service or as the basis for a medical nexus opinion.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for MAC disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


The Board notes that the Veteran had chronic non-cardiac chest pains during active service and has reported continuous non-cardiac chest pains since separation from service; however, the Veteran has already been awarded a separate compensable rating for non-cardiac chest pains of an unknown etiology and further compensation for this same symptomatology is prohibited.  See 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


ORDER

Service connection for MAC disease is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


